Plaintiff, a longshoreman, while engaged in removing cargo from a barge, was injured when a heavy wooden case or cases which had been loaded by appellant in tiers seven feet high, fell, struck him and fractured his ankle. The jury awarded plaintiff a verdict for $7,500. Judgment reversed on the facts and a new trial granted, with costs to abide the event, unless within ten days after the entry of the order hereon plaintiff stipulates to reduce the verdict to $5,500, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion, the verdict was excessive. Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.